Opinion by
Head, J.,
The judgment entered upon a warrant contained in the lease executed by the appellant was opened. The cause came on for trial. The assignments of error complain of the action of the trial court in refusing several offers of evidence. Each one of them rested on the proposition that defendant could prove by the witness on the stand that' certain persons, to wit, “Baron and Price” had made representations to him which were not true and which misled him to his injury. In determining whether or not such offers were competent, the learned court below was compelled to rely on the pleadings that made up the issue then to be resolved. The plaintiff, in the case, apparently was not concerned with the dealings between the defendant and Baron and Price. We can perceive nothing either in the petition to open the judgment or in the various offers of testimony which the court below declined to admit, to justify the conclusion that the Auto Transit Company, the plaintiff in this action, was legally responsible for any alleged wrongdoing by persons called Baron and Price. Therefore *178there is no sound reason for interfering with the conclusion reached by the learned court below.
The appeal is dismissed at the costs of the appellant.